PER CURIAM.
The question of jurisdiction of the State court over the matter involved herein' having been for all practical purposes determined by this court in its refusal to issue a writ of prohibition against the circuit judge hearing this case, and a refusal of the United States District Court to grant removal thereof to Federal court, and it appearing that the trial court exercised a proper authority in enjoining a violation of a valid state statute,1 the order appealed from is hereby affirmed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.

.Radio Corporation of America v. Local 780, 160 So.2d 150, (Fla.App.2d 1964), cert. denied 380 U.S. 973, 85 S.Ct. 1335, 14 L.Ed.2d 269 (1965).